Citation Nr: 1432503	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for disability manifested by pain of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from May 1994 to September 1994 and from January 2003 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran seeks service connection for a disorder manifested by pain in multiple joints, to include his feet, left shoulder, knees, wrists, and hips.  In a June 2014 brief, the Veteran's representative asserted that the claimed condition had its onset during the Veteran's verified service in Southwest Asia (from May 2003 to April 2004) and that the condition is the result of an undiagnosed illness.  Thus, the Veteran has claimed that service connection is warranted in this case for an undiagnosed illness (or multi-symptom illness) under 38 C.F.R. § 3.317 (2013).  A remand is required to provide the Veteran notice pertaining to substantiation of claims under 38 C.F.R. § 3.317 and to obtain supplemental medical opinions addressing the newly raised argument.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must provide the Veteran with all required notice in response to the claim for service connection for disability manifested by pain in multiple due to an undiagnosed illness or multi-symptom illness under 38 C.F.R. § 3.317.

2.  The RO or the AMC must undertake appropriate action to obtain any outstanding treatment records pertinent to the Veteran's claim.

3.  After completing the foregoing development, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the claimed disorder manifested by pain of multiple joints.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner must be provided with a copy of 38 C.F.R. § 3.317 to aid in determining whether there is an undiagnosed illness or medically unexplained chronic multisymptom illness for VA purposes.  A complete history must be taken.  Following the completion of the clinical examinations and review of the Veteran's pertinent history, the examiner shall address the following:

(a)  Provide a complete medical opinion and detailed rationale regarding whether the claimed disability is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  

(b)  If the Veteran's joint pain is due to a known diagnostic entity, meaning of a conclusive pathophysiology or etiology, is the diagnosed disorder at least as likely as not (a 50 percent chance or greater) related to his military service, to include service in the Persian Gulf.

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



